Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Appelman, J.), imposed January 8, 1993, upon his conviction of assault in the first degree, upon his plea of guilty, the sentence being an indeterminate term of 5 to 15 years imprisonment.
Ordered that the sentence is affirmed.
The defendant’s challenge to the imposition of a mandatory surcharge at sentencing is premature (see, People v West, 124 Misc 2d 622; People v Williams, 121 AD2d 584; People v Burke, 204 AD2d 345). Appellate review of the remaining issue raised by the defendant was effectively waived by him as part of his plea agreement. Accordingly, the judgment of conviction is affirmed (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.